MEMORANDUM **
Miguel Angel Ramos-Contreras appeals from the 77-month sentence imposed after his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The district court did not err in applying an enhancement pursuant to 8 U.S.C. § 1326(b)(2) based on Ramos-Contreras’ prior felony drug trafficking conviction. The fact of a prior conviction does not need to be admitted by the defendant or proven to a jury beyond a reasonable doubt for purposes of sentencing. See United States v. Booker, 543 U.S. 220, 244, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (noting the continuing vitality of Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998)).
The district court did not err in denying a downward departure for early disposition, because the prosecutor did not make such an offer. See United States v. Marcial-Santiago, 447 F.3d 715, 717-18 (9th Cir.2006) (holding sentence was not unreasonable where defendant was denied downward departure for early disposition in a district that had not implemented a fast-track program). Similarly, the district court was not required to grant a downward departure due to Ramos-Contreras’ concession of deportation. See United States v. Martinez-Ramos, 184 F.3d 1055, 1058 (9th Cir.1999) (holding that “deportable status may not be a ground for downward departure from the applicable guideline range” for aliens convicted under 8 U.S.C. § 1326).
Finally, the district court properly calculated the guidelines range and considered the appropriateness of that range as applied to Ramos-Contreras in light of the statutory factors enumerated in 18 U.S.C. § 3553(a). The sentence imposed by the district court was reasonable. See United States v. Plouffe, 436 F.3d 1062, 1063 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.